Citation Nr: 1016664	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, status post-lateral release and meniscectomy with 
history of chondromalacia, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture with carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1986 to June 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, on brokerage for the RO in Detroit, 
Michigan, which denied the appellant's claims.  A July 2009 
rating decision of the VA RO in Detroit, Michigan, granted an 
increased evaluate of 10 percent for carpal tunnel syndrome, 
residuals of a right wrist fracture, effective December 12, 
2006.  

The Court has held that a "decision awarding a higher 
rating, but less than the maximum available benefit . . . 
does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the July 2009 rating 
decision did not award the maximum available benefit for the 
appellant's service-connected right wrist disability, the 
Board has jurisdiction to consider this appeal.


FINDINGS OF FACT

1.  The appellant's right knee disability has been shown to 
be manifested by moderate knee impairment due to recurrent 
subluxation or lateral instability, with no evidence of a 
compensable loss of flexion and extension or additional 
functional limitation due to pain, weakness, fatigue or lack 
of endurance with repeated motion.

2.  Throughout the pertinent rating period on appeal, the 
appellant's right wrist disability has been manifested by 
mild carpal tunnel syndrome, with decreased vibration, pain 
and light touch sensory function right index and long finger, 
affecting the median nerve, and no ankylosis, paralysis or 
limitation of range of motion of the right wrist.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for a right 
knee disability, status post-lateral release and 
meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture with carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, Diagnostic Codes 
5215, 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  

Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in January 2007 fully satisfied 
the duty to notify provisions for the elements two and three 
of Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  
The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The RO provided Vazquez-Flores-compliant VCAA notice in April 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, he was provided time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in July 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant identified 
relevant records in the possession of Bon Secours Hospital 
and medical treatment records from R.R.  VA treatment records 
from R.R. are located in the claims folder.  The RO requested 
records from Bon Secours Hospital in March 2007.  In a letter 
dated in April 2007, Bon Secours Hospital notified VA that 
there was no record for the appellant.  A May 2007 VA Form 
21-4142 signed by the appellant indicates Bon Secours 
Hospital did not have records available, indicating the 
appellant knew that the records could not be obtained.  The 
Board finds that the RO has made all reasonable attempts to 
obtain those records, further development would be fruitless.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examinations 
in February 2007 for his right knee and right wrist 
disabilities, and an appropriate VA examination in June 2009 
for his right wrist disability.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2007 and June 2009 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II.  Increased Evaluation

A.  General Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

The appellant's claim for an increased rating was received on 
December 14, 2006.  As such, the rating period on appeal is 
from December 13, 2005.  38 C.F.R. § 3.400(o)(2) (2009).

B.  Right Knee Disability

A February 1993 rating decision established service 
connection for a right knee disability, status post-lateral 
release and meniscectomy with history of chondromalacia, and 
assigned a 10 percent evaluation, effective June 13, 1992.  
The appellant asserts that an increased evaluation is 
warranted for his right knee disability.  For the reasons 
that follow, the Board concludes an evaluation of 20 percent 
is warranted.

The disability at issue is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the knee.  Diagnostic Code 5257 
provides for assignment of a 10 percent evaluation for slight 
knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent evaluation contemplates moderate 
impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent evaluation is warranted 
for severe impairment of the knee.

The Board has reviewed the medical evidence and finds that 
such records reflects moderate knee impairment.  A June 2006 
VA treatment record indicates the appellant reported that his 
knee snaps, cracks, and otherwise gives him pain with 
inactivity upon becoming active after being sedentary for 10 
to 20 minutes.  He stated that it was very difficult for him 
to move without pain, and he rated the pain as 6 out of 10.  
There was no edema noted, or skin breakdown or ulceration.  
The June 2006 VA treatment record reflects that x-rays of the 
right knee showed minimal joint space narrowing of the medial 
aspect, and otherwise no acute process.  A September 2006 MRI 
report indicates the appellant had a very small, horizontal 
tear involving the posterior horn of the medial meniscus.  
The lateral meniscus, anterior and posterior cruciate 
ligaments, and the medial and lateral collateral ligaments 
appeared normal.  An October 2006 VA treatment record 
reflects that the appellant reported that his right knee 
continued to click, snap and pop and create pain for him.  He 
stated that he had been using a brace the VA had given him.  
A November 2006 VA treatment record indicated the appellant's 
right knee was positive for laxity.  The appellant's right 
knee medical compartment was tender to palpation.  The 
McMurray, drawer, and Lachman tests were negative.  The 
appellant's right knee was also negative for effusion.  

A February 2007 VA examination report indicates that the 
appellant reported that his knee gave out and became unstable 
with locking and popping of the right knee at least two or 
three times a day.  He reported constant pain with an 
intensity of 4 or 5/10 and he sometimes used a knee brace.  
He reported that his activities of daily living were limited 
and his right knee disability affected his work.  Upon 
physical examination, the appellant's right knee was normal 
in appearance without any deformity or swelling.  There was 
no effusion.  Patellar position was normal and translation 
was nonsymptomatic.  An apprehension test was negative.  
Ligaments were stable.  McMurray, drawer, and Lachman tests 
were negative.  The February 2007 VA examiner noted that a 
November 2006 x-ray of the right knee was normal.

Finally, an October 2007 VA treatment record reflects that 
the appellant had daily knee pain from 2 to 6 or 7/10.  Motor 
strength in the extremities was 5/5 and equal.  There was no 
laxity, ankle or foot edema, active skin breakdown, or 
ulcerations.  Neurologic was grossly within normal limits.

Based on the overall evidence as described previously, the 
Board finds the appellant's disability picture is more 
closely approximated by the next-higher 20 percent evaluation 
under Diagnostic Code 5257 for moderate impairment due to 
recurrent subluxation or lateral instability.  The November 
2006 VA treatment record reflected that the appellant had 
laxity in his knee.  Further, the February 2007 VA 
examination report reflects that the appellant's knee had a 
tendency to give out and become unstable at least two or 
three times a day, indicating more than slight impairment.  
Resolving any reasonable doubt remaining is resolved in favor 
of the appellant, the Board finds that the evidence shows the 
appellant has moderate impairment of the right knee due to 
recurrent subluxation or lateral instability.  However, the 
Board does not find that the evidence supports a finding of 
severe impairment of the knee.  The October 2007 VA treatment 
record reflects that the right knee had no laxity and the 
February 2007 VA examination report reflects that the right 
knee ligaments were stable, indicating the appellant does not 
have severe recurrent subluxation or lateral instability of 
the right knee.  Additionally, the appellant's reports of 
right knee pain of 4 to 7 out of 10 in his VA treatment 
records are consistent with moderate right knee impairment.  
Accordingly, the Board finds the appellant is entitled to an 
evaluation of 20 percent, but no higher, under Diagnostic 
Code 5257.  In so deciding, the Board notes that an increase 
on the basis of limitation of function due to factors such as 
pain, weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
the diagnostic code is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an evaluation higher than 20 percent.  
As the evidence fails to demonstrate tibia or fibula 
impairment, Diagnostic Code 5262 is not for application.  To 
this point, the Board has considered whether any Diagnostic 
Code could afford an evaluation in excess of the 20 percent 
assigned under Diagnostic Code 5257, thereby taking its 
place.  The Board will now consider whether the appellant is 
entitled to a separate rating in addition to the 20 percent 
evaluation assigned for his right knee disability.

The VA General Counsel has held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a Veteran's knee disability is 
evaluated under Diagnostic Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on x-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate compensable rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.

After reviewing the claims file, the Board notes that there 
is x-ray evidence of right knee arthritis.  The June 2006 VA 
treatment record reflects that x-rays of the right knee 
showed minimal joint space narrowing of the medial aspect, 
and otherwise no acute process.  Significantly, the November 
2006 outpatient VA treatment record reflects that x-rays 
showed medial compartment degenerative joint disease, 
indicating arthritis.  The February 2007 VA examiner noted 
that a November 2006 x-ray of the right knee was normal, with 
no evidence of malignment.  

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.

VAOPGCPREC 9-2004 (Sept. 17, 2004) held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the appellant would be 
entitled to the combined evaluation under Diagnostic Codes 
5260 and 5261, per the combined ratings table in 38 C.F.R. § 
4.25.

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
The June 2006 VA treatment record indicates the appellant 
reported that his knee snaps, cracks, and otherwise gives him 
pain with inactivity upon becoming active after being 
sedentary for 10 to 20 minutes.  He stated that it was very 
difficult for him to move without pain, and he rated the pain 
as 6/10.  The appellant had a full range of motion in his 
extremities, and his strength was 5+ in the lower extremities 
bilaterally.  The right knee showed positive crepitus during 
extension, and there was medial joint space pain during 
palpation.  The range of motion of the right knee was 
equivalent to the range of motion of the left knee.  The 
October 2006 VA treatment record reflects that the appellant 
reported that his right knee continued to click, snap and pop 
and create pain for him.  The November 2006 VA treatment 
record indicated the appellant's right knee had a range of 
motion of zero to 120 degrees.  The medial compartment was 
tender to palpation.  The October 2007 VA treatment record 
reflects that the appellant had daily pain from the knee from 
2 to 6 or 7/10.  Motor strength in the extremities was 5/5 
and equal.  There were old surgical scars in the area of the 
right knee with some limited range of motion and some 
palpable crepitation on flexion and extension.  

The February 2007 VA examination report indicates the 
appellant complained of mild pain on both sides of the 
patella.  He reported constant pain with an intensity of 4 or 
5/10.  The appellant's right knee had a range of active and 
passive motion of zero to 140 degrees without any complaint.  
There was also no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive 
use of the joints.  The appellant reported that repetitive 
motion increased the pain without any additional loss of 
motion.  He stated that his activities of daily living were 
limited and his work was affected.  However, he did not have 
a history of flare ups or any additional loss of motion.  

The above findings do not show flexion or extension limited 
to even noncompensable levels under Diagnostic Codes 5260 and 
5261.  As his limitation of right knee motion has not been 
shown to reach noncompensable levels for both flexion and 
extension, separate evaluations under both Diagnostic Code 
5260 and 5261, per VAOPGCPREC 9-2004, are not applicable.  
The Board has also considered the complaints and findings of 
pain described above, but it does not find that the evidence 
reflects additional functional limitation comparable to at 
least a noncompensable evaluation under either Diagnostic 
Code 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board 
acknowledges the appellant's consistent complaints of right 
knee pain in the VA treatment records and February 2007 VA 
examination report.  However, the Board finds that these 
complaints of pain and have been contemplated by the current 
rating.  Furthermore, as the evidence does not establish 
ankylosis or comparable functional impairment, Diagnostic 
Code 5256 is inapplicable.  The overall disability picture 
still is not found to be equivalent to even the 
noncompensable range of motion thresholds under Diagnostic 
Code 5260 or 5261.  Therefore, a separate rating for 
arthritis is not possible here through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

As the appellant's right knee disability involves a scar, the 
Board has considered whether the appellant is entitled to a 
separate rating for a scar.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Throughout the entirety 
of the appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  Here the evidence does not establish that such 
criteria have been met.  The October 2007 VA treatment record 
notes that the appellant has old surgical scars in the area 
of the right knee, but does not indicate that the appellant 
experienced any symptoms as a result of the scars.  The 
record does not reflect findings relative to any symptomatic 
surgical scar.  Moreover, the appellant has not raised any 
complaints regarding the scar.  In view of the foregoing, the 
Board finds that a separate compensable evaluation for a 
right knee scar is not appropriate here.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's right knee 
disability is not inadequate. The appellant has not reported 
significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence that his right knee disability had an effect on 
employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

In sum, the Board finds that the appellant is entitled to an 
evaluation of 20 percent, but no higher, under Diagnostic 
Code 5257, from November 2, 2006, the date of the VA 
treatment record indicating the appellant had positive laxity 
in the right knee.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Residuals of Right Wrist Fracture with Carpal Tunnel 
Syndrome

A November 1993 rating decision granted service connection 
for residuals of a fracture to the right wrist, and assigned 
a noncompensable evaluation.  The July 2009 rating decision 
granted an increased evaluation of 10 percent for carpal 
tunnel syndrome, residuals of a fracture to the right wrist, 
effective December 12, 2006.

As an initial matter, the June 2009 VA examination report 
reflects the appellant is right-handed.  Therefore, the right 
extremity is the major extremity for evaluation purposes.

The appellant's right wrist disability is rated under 
Diagnostic Codes 5215-8515.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the place of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle finders remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb; at right 
angles to palm; weakened wrist; flexion; and pain with 
trophic disturbances, a 70 percent rating is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent rating; incomplete, moderate paralysis warrants a 30 
percent rating; and incomplete mild paralysis warrants a 10 
percent rating.

The words 'mild,' 'moderate' and 'severe' are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are 'equitable and just.'  See 38 
C.F.R. § 4.6 (2009).  The term 'incomplete paralysis' as it 
pertains to peripheral nerve disabilities indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The June 2009 VA examination report indicated the appellant's 
service-connected residuals of a right wrist fracture had 
manifested as carpal tunnel syndrome.  The appellant reported 
having numbness in the second, third and fourth digits.  He 
used a wrist brace three to four days per week.  A September 
2006 VA EMG Consultation report reflected that 
electrodiagnostic findings of the right upper extremity were 
consistent with mild right carpal tunnel syndrome.  

The June 2009 examination report indicated there was no 
paralysis or neuralgia of the right wrist.  Wrist strength, 
grip strength and finger strength were 5 out of 5.  The 
appellant had decreased vibration, pain, and light touch 
sensory function in the right index and long finger, 
affecting the median nerve.  No muscle atrophy was present.  
The June 2009 VA examination report reflects that the 
appellant had a full range of motion in his right hand, with 
right dorsiflexion of 0 to 70 degrees, right palmar flexion 
of 0 to 80 degrees, right radial flexion of 0 to 20 degrees, 
and right ulnar deviation of 0 to 45 degrees.  There was no 
objective evidence of pain with motion on the right side and 
no objective evidence of pain following repetitive motion.  
There was also no evidence of joint ankylosis.  

A June 2009 x-ray examination indicated the right wrist was 
normal.  Multiple views of the right wrist revealed no 
evidence of fracture, dislocation or any other bone or joint 
abnormalities.  Soft tissue appeared normal and there was no 
evidence of any osteoblastic or osteolytic lesion.  The June 
2009 VA examination report reflects that the appellant had 
symptoms of pain, stiffness, weakness, and tenderness in his 
right wrist.  However, he did not report symptoms of 
deformity, giving way, instability, incoordination, decreased 
speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, effusions, or flare-ups of 
joint disease.  

Although the evidence indicates the appellant has symptoms of 
mild paralysis, including mild carpal tunnel syndrome, it 
does not indicate that he has moderate paralysis.  As noted 
above, the next-higher rating of 30 percent requires 
moderate, incomplete paralysis.  Although the appellant had 
symptoms of decreased vibration, pain and light touch sensory 
function in the right index and long finger, his wrist 
strength was 5 out of 5 and he had a full range of motion in 
his right hand.  Thus, the Board finds the evidence does not 
support an evaluation higher than 10 percent under Diagnostic 
Code 8515.  
 
The RO also evaluated the appellant's right wrist disability 
under Diagnostic Code 5215.  For limitation of motion of the 
dominant or non-dominant wrist, a 10 percent rating, the 
maximum rating, is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5215.  As noted above, the 
June 2009 VA examination report reflects that the appellant 
had dorsiflexion of 0 to 70 degrees and full palmar flexion 
of 0 to 80 degrees.  Therefore, a compensable evaluation 
under Diagnostic Code 5215 is not warranted.

The Board has considered whether a higher rating is warranted 
under other applicable diagnostic codes.  However, there is 
no evidence that any nerves besides the median nerve are 
affected by the appellant's right wrist disability.  There is 
also no evidence of arthritis.  

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the appellant's right wrist 
disability on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the right wrist disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  The June 
2009 VA examination report reflects that appellant reported 
that the disability had no significant effect on the 
appellant's occupation.  Therefore, the available schedular 
evaluations for that service-connected disability are 
adequate.  Accordingly, the Board finds that an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1) (2009); See VAOPGCPREC 6-96; Thun, supra.

The schedular evaluation for the appellant's right wrist 
disability is not inadequate. The appellant has not reported 
significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence of the effect of his right wrist disability on 
employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  

In sum, the currently assigned 10 percent evaluation for the 
appellant's for residuals of a right wrist fracture with 
carpal tunnel syndrome is appropriate and there is no basis 
for an increased evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation of 20 percent, but no higher, is granted for a 
right knee disability, status post-lateral release and 
meniscectomy with history of chondromalacia, effective 
November 2, 2006.  

Entitlement to an increased evaluation for residuals of a 
right wrist fracture, to include carpal tunnel syndrome, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


